                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION

UNITED STATES OF AMERICA                          CASE NO. 6:19-CR-00245-01

VERSUS                                            JUDGE JUNEAU

JOSHUA R BARR (01)                                MAGISTRATE JUDGE HANNA

                                      JUDGMENT

       This matter was referred to United States Magistrate Judge Patrick J. Hanna for

report and recommendation. After an independent review of the record, and noting the

defendant’s waiver of any objections, this Court concludes that the Magistrate Judge’s

report and recommendation is correct and adopts the findings and conclusions therein as

its own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that, in accordance with the

terms of the plea agreement filed in the record of these proceedings, the guilty plea of the

defendant, Joshua Barr, is ACCEPTED and he is fully adjudged guilty of the offense

charged in Count 1, consistent with the report and recommendation.

       THUS DONE AND SIGNED in Lafayette, Louisiana, on this 17th day of

October, 2019.

                                              ___________________________
                                          MICHAEL J. JUNEAU
                                          UNITED STATES DISTRICT JUDGE
